Howe, J.
Action on a promissory note due in 1800 ; citation served in 1870; plea of prescription of five years; judgment for defendant and appeal by plaintiff.
The plaintiff sought to prove a renunciation of acquired prescription by the following letter:
“February 7, 1869.
■“Hr. A. Hoss:
“ I will take out a life insurance in your favor on a ten annual payment if that will suit you. Come and see me or make an agent in Bastrop, and I will promptly attend tlie business. For the .sum of money that I w-ill he able to pay you only (annually ?) it wouldn’t pay you to come after it. Yours, etc., IIABYEY ADAMS.”
In connection with this it appeared that the defendant had never owed the x'laintiff any debt but the one declared upon.
Wo can not think that this letter furnishes the written evidence which, under the statute of 1858, is necessary to establish a renunciation of an acquired prescription. Ib contaius no express renunciation nor any promise to pay the debt in suit.
Judgment affirmed.